Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 09/30/2021.
Claims 1-20 are currently pending.
Claims 6, 13, 16 and 19 are amended in a preliminary amendment.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 3-4, 6-7, 10-11, 14 of U.S. Patent No. US 11166276 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 6, 11 & 16 of the instant application merely broaden the scope of claims 1, 4, 7, 11 of U.S. Patent No. 11166276 B2 by omitting limitations, such as a time-domain duration of available time-frequency resources in an unlicensed spectrum. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 11166276 B2.  
Claim # in Instant Application
(17490821)
Claim # in  Patent No. US 11166276 B2
 [Claim 1]  A method of sending data comprising: 





sending, by a base station, downlink control information, wherein the downlink control information comprises scheduling indication information and location indication information, wherein the scheduling indication information is used to indicate a frequency-domain location of scheduled data in a first subframe, and the location indication information is used to indicate a time-domain location of the data, wherein the time-domain location includes a start symbol of the data and a length in time domain of the data in the first subframe; and sending, by the base station, the data according to the frequency-domain location and the time-domain location.

1. A method of sending data comprising: determining, by a base station, a time-domain duration of available time-frequency resources in an unlicensed spectrum, wherein the available time-frequency resources are continuous time-frequency resources in a time domain; and 
sending, by the base station, downlink control information and data, wherein the data is in a first subframe, the first subframe is an initial subframe or a last subframe in the time-domain duration, the downlink control information comprises scheduling indication information and location indication information, wherein the scheduling indication information is used to indicate a frequency-domain location of the data, and the location indication information is used to indicate a time-domain location of the data, wherein the time-domain location includes a start symbol or an end symbol of the data in the first subframe in the time domain.
 2
1
3
3
4
1
6
4
7
4
8
6
9
4
11
7
12
7
13
10
14
7
16
11
17
11
18
14
19
11

Claims 5, 10, 15 and 20 are also rejected for depending from rejected base claims.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-3, 5-6, 10-11, 15 of U.S. Patent No. US 10652887 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 6, 11 & 16 of the instant application merely broaden the scope of claims 1, 3, 6, 11 of U.S. Patent No. 10652887 B2 by omitting limitations, such as a time-domain duration of available time-frequency resources in an unlicensed spectrum. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 10652887 B2.  
Claim # in Instant Application
(17490821)
Claim # in  Patent No. US 10652887 B2
 [Claim 1] A  method of sending data comprising: 





sending, by a base station, downlink control information, wherein the downlink control information comprises scheduling indication information and location indication information, wherein the scheduling indication information is used to indicate a frequency-domain location of scheduled data in a first subframe, and the location indication information is used to indicate a time-domain location of the data, wherein the time-domain location includes a start symbol of the data and a length in time domain of the data in the first subframe; and sending, by the base station, the data according to the frequency-domain location and the time-domain location.

1. A  method of sending data, comprising: determining, by a base station, a time-domain interval of available time-frequency resources in an unlicensed spectrum, wherein the available time-frequency resources are continuous time-frequency resources in a time domain; and sending, by the base station, downlink control information and data, wherein the data is in a first subframe, the first subframe is an initial subframe or a last subframe in the interval, the downlink control information comprises scheduling indication information, and location indication information, the scheduling indication information is used to indicate a frequency-domain location of the data, and the location indication information is used to indicate a time-domain location of the data, where the time-domain location includes a start symbol or an end symbol of the data in the first subframe in the time domain, wherein the sending by the base station of the downlink control information includes sending the downlink control information including the scheduling indication information and the location indication information using a secondary cell corresponding to the unlicensed spectrum.

 2
1
3
2
4
1
6
3
7
3
8
5
9
3
11
6
12
6
13
10
14
6
16
11
17
11
18
15
19
11

Claims 5, 10, 15 and 20 are also rejected for depending from rejected base claims.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 3-4, 6-7, 11-12, 16 of U.S. Patent No. US 10182436 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 6, 11 & 16 of the instant application merely broaden the scope of claims 1, 4, 7, 11 of Patent No. US 10182436 B2 by omitting limitations, such as a time-domain interval of available time-frequency resources in an unlicensed spectrum. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in Patent No. US 10182436 B2.  
Claim # in Instant Application
(17490821)
Claim # in  Patent No. US 10182436 B2
 [Claim 1]  A  method of sending data comprising: 





sending, by a base station, downlink control information, wherein the downlink control information comprises scheduling indication information and location indication information, wherein the scheduling indication information is used to indicate a frequency-domain location of scheduled data in a first subframe, and the location indication information is used to indicate a time-domain location of the data, wherein the time-domain location includes a start symbol of the data and a length in time domain of the data in the first subframe; and sending, by the base station, the data according to the frequency-domain location and the time-domain location.

1. A data sending method, comprising: determining, by a base station, a time-domain interval of available time-frequency resources in an unlicensed spectrum, wherein the available time-frequency resources are continuous time-frequency resources in a time domain; and 
sending, by the base station, downlink control information and data, wherein the data is in a first subframe, the first subframe is an initial subframe in the interval, the downlink control information comprises scheduling indication information, location indication information, and data symbol indication information, the scheduling indication information is used to indicate a frequency-domain location of the data, and the location indication information is used to indicate a time-domain location of the data, the data symbol indication information is used to indicate an end location of the data in the third subframe, the third subframe is a last subframe in the time-domain interval of available time-frequency resources in an unlicensed spectrum.
 2
1
3
3
4
1
6
4
7
4
8
6
9
4
11
7
12
7
13
11
14
7
16
12
17
12
18
16
19
12


Claims 5, 10, 15 and 20 are also rejected for depending from rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MURAKAMI et al (US 20110211475 A1) pertains to a reception signal demodulation apparatus for receiving and demodulating an orthogonal frequency division multiplexing signal transmitted from a base station, the apparatus comprising: a control information demodulating section that specifies a position of a subcarrier group or symbols to which transmission data for a subject terminal is allocated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419